EXHIBIT 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of May 23, 2005 by and between BRIDGE STREET FINANCIAL, INC., a
national corporation having an office at 300 State Route 104, Oswego, New York
13126 (the “Company”) and GREGORY J. KREIS, an individual residing at P.O. Box
3011, Oswego, New York 13126 (the “Executive”).

INTRODUCTORY STATEMENT

OSWEGO COUNTY NATIONAL BANK, a national bank having an office at 300 State Route
104, Oswego, New York 13126 (the “Bank”) has previously reorganized from a New
York savings bank to a national bank and has become a wholly-owned subsidiary of
the Company. The Executive has served the Bank in an executive capacity for many
years and is familiar with the Bank’s operations.

The Board of Directors of the Company has concluded that it is in the best
interests of the Company and their prospective shareholders to secure a
continuity in management. They also consider it desirable to establish a working
environment for the Executive which minimizes the personal distractions that
might result from possible business combinations in which the Company might be
involved. For these reasons, the Board of Directors of the Company has decided
to offer to enter into a contract with the Executive for his future services.
The Executive has accepted this offer.

The terms and conditions which the Company and the Executive have agreed to are
as follows.

AGREEMENT

Section 1.

Employment.

The Company hereby continues to employ the Executive, and the Executive hereby
accepts such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2.

Employment Period; Remaining Unexpired Employment Period.

(a)        The Company shall employ the Executive during an initial period of
three (3) years beginning on the date of this Agreement (the “Employment
Commencement Date”) and ending on the day before the third (3rd) anniversary of
the Employment Commencement Date, and during the period of any additional
extensions described in section 2(b) (the “Employment Period”).

 


--------------------------------------------------------------------------------



 

(b)        The Board of Directors of the Company shall conduct an annual review
of the Executive’s performance on or about each January 1st (each, an
“Anniversary Date”) and may, on the basis of such review and by written notice
to the Executive, offer to extend the Employment Period through the day before
the third (3rd) anniversary of the relevant Anniversary Date. In such event, the
Employment Period shall be deemed extended in the absence of objection from the
Executive by written notice to the Company given within ten (10) business days
after his receipt of the Company’s offer of extension.

(c)        Except as otherwise expressly provided in this Agreement, any
reference in this Agreement to the term “Remaining Unexpired Employment Period”
as of any date shall mean the period beginning on such date and ending on the
day before the third (3rd) anniversary of the Employment Commencement Date or,
if later, on the day before the third (3rd) anniversary of the last Anniversary
Date as of which the Employment Period was extended pursuant to section 2(b).

(d)        Nothing in this Agreement shall be deemed to prohibit the Company
from terminating the Executive’s employment before the end of the Employment
Period with or without notice for any reason. This Agreement shall determine the
relative rights and obligations of the Company and the Executive in the event of
any such termination. In addition, nothing in this Agreement shall require the
termination of the Executive’s employment at the expiration of the Employment
Period. Any continuation of the Executive’s employment beyond the expiration of
the Employment Period shall be on an “at-will” basis unless the Company and the
Executive agree otherwise.

Section 3.

Duties.

The Executive shall serve as Chief Executive Officer and President of the
Company, having such power, authority and responsibility and performing such
duties as are prescribed by or under the Company’s By-Laws and as are
customarily associated with such positions. The Executive shall devote his full
business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company and shall use his best efforts to advance
their respective best interests.

Section 4.

Cash Compensation.

In consideration for the services to be rendered by the Executive hereunder, the
Company shall pay to him a salary at an initial annual rate of TWO HUNDRED
THOUSAND DOLLARS ($200,000), payable in approximately equal installments in
accordance with their respective customary payroll practices for senior
officers. The Company’s Board of Directors shall review the Executive’s annual
rate of salary at such times during the Employment Period as it deems
appropriate, but not less frequently than once every twelve (12) months, and
may, at its discretion, approve a salary increase of any amount or a salary
decrease of not more than 10% of the salary then in effect. In addition to
salary, the Executive may receive other cash compensation from the Company for
services hereunder at such times, in such amounts and on such terms and
conditions as the Board of Directors of the Company may determine.

 


--------------------------------------------------------------------------------



 

 

Section 5.

Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Company and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long-term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company,
in accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company’s
customary practices.

Section 6.

Indemnification and Insurance.

(a)        During the Employment Period and for a period of six years
thereafter, the Company shall cause the Executive to be covered by and named as
an insured under any policy or contract of insurance obtained by them to insure
their directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Company or the Bank or
service in other capacities at their request. The coverage provided to the
Executive pursuant to this section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Company.

(b)        To the maximum extent permitted under applicable law, during the
Employment Period and for a period of six years thereafter, the Company shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Company or any subsidiary or affiliate thereof.

Section 7.

Outside Activities.

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board of Directors of the Company; provided, however, that such
service shall not materially interfere with the performance of his duties under
this Agreement. The Executive may also engage in personal business and
investment activities which do not materially interfere with the performance of
his duties hereunder; provided, however, that such activities are not prohibited
under any code of conduct or investment or securities trading policy established
by the Company and generally applicable to all similarly situated executives and
that such activities are not prohibited by any applicable laws or regulations.

Section 8.

Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Company’s
executive offices at the address first above written, or at such other location
as the Company and

 


--------------------------------------------------------------------------------



 

the Executive may mutually agree upon. The Company shall provide the Executive
at his principal place of employment with a private office, secretarial services
and other support services and facilities suitable to his positions with the
Company and necessary or appropriate in connection with the performance of his
assigned duties under this Agreement. The Company shall reimburse the Executive
for his ordinary and necessary business expenses, including, without limitation,
fees for memberships in such clubs and organizations as the Executive and the
Company shall mutually agree are necessary and appropriate for business
purposes, and his travel and entertainment expenses incurred in connection with
the performance of his duties under this Agreement, in each case upon
presentation to the payer of an itemized account of such expenses in such form
as the payer may reasonably require.

Section 9.

Termination Due to Death.

The Executive’s employment with the Company shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of the Executive’s death. In such event:

(a)        The Company shall pay to the Executive’s estate his earned but unpaid
compensation (including, without limitation, salary and all other items which
constitute wages under applicable law) as of the date of his termination of
employment. This payment shall be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than thirty (30)
days after the date of the Executive’s termination of employment.

(b)        The Company shall provide the benefits, if any, due to the
Executive’s estate, surviving dependents or his designated beneficiaries under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the officers and employees of the Company. The
time and manner of payment or other delivery of these benefits and the
recipients of such benefits shall be determined according to the terms and
conditions of the applicable plans and programs.

The payments and benefits described in sections 9(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”

Section 10.

Termination Due to Disability.

The Company may terminate the Executive’s employment upon a determination, by
vote of a majority of the members of the Board of Directors of the Company,
acting in reliance on the written advice of a medical professional acceptable to
them, that the Executive is suffering from a physical or mental impairment
which, at the date of the determination, has prevented the Executive from
performing his assigned duties on a substantially full-time basis for a period
of at least one hundred and fifty (150) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing his assigned duties on a substantially
full-time basis for a period of at least one

 


--------------------------------------------------------------------------------



 

hundred and fifty (150) days during the period of one (1) year beginning with
the date of the determination. In such event:

(a)        The Company shall pay and deliver to the Executive (or in the event
of his death before payment, to his estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements.

(b)        In addition to the Standard Termination Entitlements, the Company
shall continue to pay the Executive his base salary, at the annual rate in
effect for him immediately prior to the termination of his employment, during a
period ending on the earliest of: (i) the expiration of one hundred and eighty
(180) days after the date of termination of his employment; (ii) the date on
which long-term disability insurance benefits are first payable to him under any
long-term disability insurance plan covering employees of the Company (the “LTD
Eligibility Date”); (iii) the date of his death; and (iv) the expiration of the
Remaining Unexpired Employment Period (the “Initial Continuation Period”). If
the end of the Initial Continuation Period is neither the LTD Eligibility Date
nor the date of his death, the Company shall continue to pay the Executive his
base salary, at an annual rate equal to sixty percent (60%) of the annual rate
in effect for him immediately prior to the termination of his employment, during
an additional period ending on the earliest of the LTD Eligibility Date, the
date of his death and the expiration of the Remaining Unexpired Employment
Period.

A termination of employment due to disability under this section 10 shall be
effected by notice of termination given to the Executive by the Company and
shall take effect on the later of the effective date of termination specified in
such notice or the date on which the notice of termination is deemed given to
the Executive.

Section 11.

Discharge with Cause.

(a)        The Company may terminate the Executive’s employment during the
Employment Period, and such termination shall be deemed to have occurred with
“Cause”, only if:

(i)         The Board of Directors of the Company, by majority vote of their
entire membership, determine that the Executive should be discharged because of
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease and desist order, actions having a material
adverse effect on the reputation of the Bank or Company, illegal drug use, other
substance abuse which interferes with an essential job function or any material
breach of this Agreement; and

(ii)         at least twenty (20) days prior to the votes contemplated by
section 11(a)(i), the Company has provided the Executive with notice of its
intent to discharge the Executive for Cause, detailing with particularity the
facts and circumstances which are alleged to constitute Cause (the “Notice of
Intent to Discharge”); and

 


--------------------------------------------------------------------------------



 

(iii)        after the giving of the Notice of Intent to Discharge and before
the taking of the votes contemplated by section 11(a)(i), the Executive
(together with his legal counsel, if he so desires) is afforded a reasonable
opportunity to make both written and oral presentations before the Board of
Directors of the Company for the purpose of refuting the alleged grounds for
Cause for his discharge; and

(iv)        after the votes contemplated by section 11(a)(i), the Company have
furnished to the Executive a notice of termination which shall specify the
effective date of his termination of employment (which shall in no event be
earlier than the date on which such notice is deemed given) and include a copy
of a resolution or resolutions adopted by the Board of Directors of the Company,
certified by its corporate secretary and signed by each member of the Board of
Directors voting in favor of adoption of the resolution(s), authorizing the
termination of the Executive’s employment with Cause and stating with
particularity the facts and circumstances found to constitute Cause for his
discharge (the “Final Discharge Notice”).

(b)        If the Executive is discharged during the Employment Period with
Cause, the Company shall pay and provide to him (or, in the event of his death,
to his estate, his surviving beneficiaries and his dependents) the Standard
Termination Entitlements only. Following the giving of a Notice of Intent to
Discharge, the Company may temporarily suspend the Executive’s duties and
authority and, in such event, may also suspend the payment of salary and other
cash compensation, but not the Executive’s participation in retirement,
insurance and other employee benefit plans. If the Executive is not discharged,
or is discharged without Cause, within twenty (20) days after the giving of a
Notice of Intent to Discharge, payments of salary and cash compensation shall
resume, and all payments withheld during the period of suspension shall be
promptly restored. If the Executive is discharged with Cause not later than
twenty (20) days after the giving of the Notice of Intent to Discharge, all
payments withheld during the period of suspension shall be deemed forfeited and
shall not be included in the Standard Termination Entitlements. If a Final
Discharge Notice is given later than twenty (20) days, but sooner than ninety
(90) days, after the giving of the Notice of Intent to Discharge, all payments
made to the Executive during the period beginning with the giving of the Notice
of Intent to Discharge and ending with the Executive’s discharge with Cause
shall be retained by the Executive and shall not be applied to offset the
Standard Termination Entitlements. If the Company does not give a Final
Discharge Notice to the Executive within ninety (90) days after giving a Notice
of Intent to Discharge, the Notice of Intent to Discharge shall be deemed
withdrawn and any future action to discharge the Executive with Cause shall
require the giving of a new Notice of Intent to Discharge.

Section 12.

Discharge without Cause.

The Company may discharge the Executive at any time during the Employment Period
and, unless such discharge constitutes a discharge with Cause:

(a)        The Company shall pay and deliver to the Executive (or in the event
of his death before payment, to his estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements.

 


--------------------------------------------------------------------------------



 

 

(b)

In addition to the Standard Termination Entitlements:

(i)         During the Remaining Unexpired Employment Period, the Company shall
provide for the Executive and his dependents continued group life, health
(including hospitalization, medical and major medical), dental, accident and
long-term disability insurance benefits on substantially the same terms and
conditions (including any required premium-sharing arrangements, co-payments and
deductibles) in effect for them immediately prior to the Executive’s
termination. The coverage provided under this section 12(b)(i) may, at the
election of the Company, be secondary to the coverage provided as part of the
Standard Termination Entitlements and to any employer-paid coverage provided by
a subsequent employer or through Medicare, with the result that benefits under
the other coverages will offset the coverage required by this section 12(b)(i).

(ii)         The Company shall make a lump sum payment to the Executive (or, in
the event of his death before payment, to his estate), in an amount equal to the
estimated present value of the salary that Executive would have earned if he had
continued working for the Company during the Remaining Unexpired Employment
Period at the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to Executive’s termination of employment with
the Company, where such present value is to be determined using a discount rate
equal to the applicable short-term federal rate prescribed under section 1274(d)
of the Internal Revenue Code of 1986 (“Code”), compounded using the compounding
period corresponding to the Company’s regular payroll periods for its officers.
Such lump sum shall be paid in lieu of all other payments of salary provided for
under this Agreement in respect of the period following any such termination.

(A)       The Company shall make a lump sum payment to the Executive (or, in the
event of his death before payment, to his estate), in an amount equal to the
payments that would have been made to Executive under any cash bonus or
long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Company for the current calendar year with such
amount pro-rated to reflect that portion of the calendar year actually worked.
Such payment shall be made (without discounting for early payment) within thirty
(30) days following the Executive’s termination of employment.

The payments and benefits described in section 12(b) are referred to in this
Agreement as the “Additional Termination Entitlements”.

 


--------------------------------------------------------------------------------



 

 

Section 13.

Resignation.

(a)        The Executive may resign from his employment with the Company at any
time. A resignation under this section 13 shall be effected by notice of
resignation given by the Executive to the Company and shall take effect on the
later of the effective date of termination specified in such notice or the date
on which the notice of termination is deemed given by the Executive. The
Executive’s resignation of any of the positions within the Bank or the Company
to which he has been assigned shall be deemed a resignation from all such
positions.

(b)        The Executive’s resignation shall be deemed to be for “Good Reason”
if the effective date of resignation occurs within ninety (90) days after any of
the following:

(i)         the failure of the Company (whether by act or omission of its Board
of Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Executive to the position(s) with the Company, specified in section 3 of this
Agreement or to a more senior office;

(ii)         if the Executive is or becomes a member of the Board of Directors
of the Company or the Bank, the failure of their respective shareholders
(whether in an election in which the Executive stands as a nominee or in an
election where the Executive is not a nominee) to elect or re-elect the
Executive to membership at the expiration of his term of membership, unless such
failure is a result of the Executive’s refusal to stand for election;

(iii)        any reduction of the Executive’s rate of base salary in effect from
time to time of more than 10% per calendar year or any failure (other than due
to reasonable administrative error that is cured promptly upon notice) to pay
any portion of the Executive’s compensation as and when due;

(iv)        any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package; provided that the Executive shall have
given notice of such material adverse effect to the Company, and the Company has
not fully cured such failure within thirty (30) days after such notice is deemed
given; provided, however, that this section 13(b)(v) shall not apply if the
change in terms and conditions of the compensation or benefit program affects
all participants in such program equally;

(v)        any material breach by the Company of any material term, condition or
covenant contained in this Agreement; provided that the Executive shall have
given notice of such material adverse effect to the Company, and the Company has
not fully cured such failure within thirty (30) days after such notice is deemed
given; or

(vi)        a change in the Executive’s principal place of employment to a place
that is not the principal executive office of the Company, or a relocation of

 


--------------------------------------------------------------------------------



 

the Company’s principal executive office to a location that is both more than
fifty (50) miles away from the Executive’s principal residence and more than
fifty (50) miles away from the location of the Company’s principal executive
office on the date of this Agreement.

In all other cases, a resignation by the Executive shall be deemed to be without
Good Reason.

(c)        In the event of the Executive’s resignation before the expiration of
the Employment Period, the Company shall pay and deliver the Standard
Termination Entitlements. In addition, if the Executive’s resignation is deemed
to be a resignation with Good Reason, the Company shall also pay and deliver the
Additional Termination Entitlements.

Section 14.

Section Terms and Conditions of the Additional Termination

Entitlements or Change of Control
Payment.                                                    The Company and the
Executive hereby stipulate that the damages which may be incurred by the
Executive following any termination of employment are not capable of accurate
measurement as of the date first above written and that the Additional
Termination Entitlements or the payment made under section 15(d), as applicable,
constitute reasonable damages under the circumstances and shall be payable
without any requirement of proof of actual damage and without regard to the
Executive’s efforts, if any, to mitigate damages. The Company and the Executive
further agree that the Company may condition the payment and delivery of the
Additional Termination Entitlements or the payment made under section 15(d), as
applicable, on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Company, the Bank or any subsidiary or affiliate of either of
them.

Section 15.

Termination Upon or Following a Change of Control

(a)        A “Change of Control” shall be deemed to have occurred upon the
happening of any of the following events:

(i)         the consummation of a reorganization, merger or consolidation of the
Company with one or more other persons, other than a transaction following
which:

(A)       at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

(B)        at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are

 


--------------------------------------------------------------------------------



 

beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;

(ii)         the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;

(iii)

a complete liquidation or dissolution of the Company;

(iv)        the occurrence of any event if, immediately following such event, at
least 50% of the members of the Board of Directors of the Company do not belong
to any of the following groups:

(A)       individuals who were members of the Board of Directors of the Company
on the date of this Agreement; or

(B)        individuals who first became members of the Board of Directors of the
Company after the date of this Agreement either:

(1)               upon election to serve as a member of the Board of Directors
of the Company by affirmative vote of three-quarters of the members of such
board, or of a nominating committee thereof, in office at the time of such first
election; or

(2)               upon election by the shareholders of the Board of Directors of
the Company to serve as a member of such board, but only if nominated for
election by affirmative vote of three-quarters of the members of the Board of
Directors of the Company, or of a nominating committee thereof, in office at the
time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Company; or

(v)        any event which would be described in section 15(a)(i), (ii), (iii)
or (iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan

 


--------------------------------------------------------------------------------



 

maintained by any of them. For purposes of this section 15(a), the term “person”
shall have the meaning assigned to it under sections 13(d)(3) or 14(d)(2) of the
Exchange Act.

(b)        For purposes of this Agreement, a “Pending Change of Control” shall
mean: (i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or (iii)
the circulation of a proxy statement seeking proxies in opposition to management
in an election contest which, if successful, would result in a Change of
Control.

(c)        Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Bank and Company terminates due to death or
disability within one (1) year after the occurrence of a Pending Change of
Control and if a Change of Control occurs within two (2) years after such
termination of employment, he (or in the event of his death, his estate) shall
be entitled to receive the Standard Termination Entitlements and the payment
equal to 2.99 times the Executive’s “base amount” as defined in section 280G of
the Code that would have been payable if a Change of Control had occurred on the
date of his termination of employment and he had resigned immediately
thereafter; provided, that payment shall be deferred without interest until, and
shall be payable immediately upon, the actual occurrence of a Change of Control.

(d)        Notwithstanding anything in this Agreement to the contrary: (i) in
the event of the Executive’s resignation within sixty (60) days after the
occurrence of a Change of Control, he shall be entitled to receive the Standard
Termination Entitlements and a payment equal to 2.99 times the Executive’s “base
amount” as defined in section 280G of the Code, without regard to the actual
circumstances of his resignation; and (ii) for a period of one (1) year after
the occurrence of a Change of Control, no discharge of the Executive shall be
deemed a discharge with Cause unless the votes contemplated by section 11(a) of
this Agreement are supported by at least two-thirds of the members of the Board
of Directors of the Company and the Bank at the time the vote is taken who were
also members of the Board of Directors of the Company and the Bank immediately
prior to the Change of Control.

Section 16.

Covenant Not To Compete.

The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Company prior to the expiration of the Employment Period,
for a period of one year following the date of his termination of employment
with the Company, he shall not, without the written consent of the Company,
become an officer, employee, consultant, director or trustee of any savings
bank, savings and loan association, savings and loan holding company, bank or
bank holding company, any other entity engaged in the business of accepting
deposits or making loans or any direct or indirect subsidiary or affiliate of
any such entity, that entails working within 100 miles of the Bank’s office at
300 State Route 104, Oswego, New York 13126 or any branch office the Bank or
Company maintains; provided, however, that this section 16 shall not apply if
the Executive is entitled to payment under section 15(d) of this Agreement.

Section 17.

Confidentiality.

 

 


--------------------------------------------------------------------------------



 

Unless he obtains the prior written consent of the Company, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company or of which the Company is a subsidiary, any material document or
information obtained from the Company, or from its parent or subsidiaries, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 17 shall prevent the Executive,
with or without the Company’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

Section 18.

Solicitation.

The Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Company or the Bank, he shall
not, without the written consent of the Company, either directly or indirectly:

(a)        solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Company, the Bank or any of
their respective subsidiaries or affiliates to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 16;

(b)        provide any information, advice or recommendation with respect to any
such officer or employee of any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in section 16; that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Company, the Bank, or any of
their respective subsidiaries or affiliates to terminate his employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 16;

(c)        solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances

 


--------------------------------------------------------------------------------



 

would expect, to have the effect of causing any customer of the Company or the
Bank to terminate an existing business or commercial relationship with the
Company or the Bank.

Section 19.

No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company’s or the
Bank’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Company or the Bank from time to time; provided, however, that nothing in
this Agreement shall be deemed to duplicate any compensation or benefits
provided under any agreement, plan or program covering the Executive to which
the Company or Bank is a party and any duplicative amount payable under any such
agreement, plan or program shall be applied as an offset to reduce the amounts
otherwise payable hereunder.

Section 20.

Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Company
and their respective successors and assigns, including any successor by merger
or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Company may be sold or otherwise transferred. Failure of the Company to obtain
from any successor its express written assumption of the Company’s obligations
hereunder at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.

Section 21.

Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

 

 

If to the Executive:

 

 

 

 

 

 

 

Gregory J. Kreis

 

 

 

P.O. Box 3011

 

 

 

Oswego, New York 13126

 

 

 

 

 

 

If to the Company:

 

 

 

 

 

 

 

Bridge Street Financial, Inc.

 

 

 

300 State Route 104

 

 

 

Oswego, New York 13126

 

 

 

 

 

 

 

Attention: Chair, Personnel and Compensation Committee of the Board of Directors

 

Section 22.

Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

Section 23.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 24.

Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.

Section 25.

Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 26.

Entire Agreement; Modifications.

 

 


--------------------------------------------------------------------------------



 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

Section 27.

Non-duplication.

In the event that the Executive shall perform services for the Bank or any other
direct or indirect subsidiary or affiliate of the Company or the Bank, any
compensation or benefits provided to the Executive by such other employer shall
be applied to offset the obligations of the Company hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
the Executive for all services to the Company and all of its respective direct
or indirect subsidiaries and affiliates.

Section 28.

Survival.

The provisions of sections 6, 16, 17, 18, and 19 shall survive the expiration of
the Employment Period or termination of the Agreement.

Section 29.

Indemnification for Attorneys’ Fees.

The Company shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Executive shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
whether the Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. In the event of a settlement pursuant to a settlement
agreement, any indemnification payment under this section 29 shall be made only
after a determination by the members of the Board (other than the Executive and
any other member of the Board to which the Executive is related by blood or
marriage) that the Executive has acted in good faith and that such
indemnification payment is in the best interests of the Company.

Section 30.

Required Regulatory Provisions.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company or the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and
any regulations promulgated thereunder.

Section 31.

Guarantee.

 

 


--------------------------------------------------------------------------------



 

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive is or may be entitled to under the terms
and conditions of the employment agreement of even date herewith between the
Bank and the Executive.

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Gregory J. Kreis

 

 

 

 

 

 

 

 

GREGORY J. KREIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRIDGE STREET FINANCIAL, INC.

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Mary E. Lilly

 

By

/s/ Deborah F. Stanley

 

Name:

Mary E. Lilly

 

 

Name: Deborah F. Stanley

 

Title:

SVP & Corporate Secretary

 

 

Title: Chair of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Seal]

 

 

 